Citation Nr: 1620668	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-33 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pulmonary thromboembolism disease, to include as secondary to service-connected orthopedic disabilities.

2.  Entitlement to a rating in excess of 20 percent prior to November 24, 2010, from March 1, 2011, to April 8, 2014, and from August 1, 2014, for lumbar spine disability .

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to a rating in excess of 10 percent prior to November 17, 2011, and a rating in excess of 20 percent from November 17, 2011, for  right shoulder disability.

5.  Entitlement to a rating in excess of 10 percent for right ankle disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to January 1998, and from October 1999 to January 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied service connection for a pulmonary disorder, assigned a 10 percent rating for service-connected right ankle disability, and continued 20 and 10 percent ratings, respectively, for service-connected lumbar spine and right shoulder disabilities.  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in August 2010.

In a March 2012 rating decision, the RO increased the disability rating for the Veteran's right shoulder disability to 20 percent, effective November 17, 2011.  The Veteran was advised of the partial grant of the increased rating claim, but he did not indicate that such satisfied his appeal and he did not withdraw such issue from appellate consideration.  Therefore, such matter, characterized to reflect the staged ratings assigned,  remains in appellate status (as reflected on the title page).  See AB v. Brown, 6 Vet. App. 35 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007).

With respect to the lumbar spine disability, during the pendency of the appeal, in August 2011 and November 2014 rating decisions,  the RO assigned two separate temporary total ratings for convalescent purposes following hospitalization, pursuant to 38 C.F.R. § 4.30,  from November 24, 2010 through February 29, 2011; and from April 9, 2014 through July 31, 2014.  However, as the RO continued the 20 percent disability rating assigned for that disability during all other periods, the Board has characterized this claim (as reflected on the title page) to exclude the periods for which a temporary total rating was assigned. 

Also, for, in a March 2012 rating decision, the RO assigned a separate 10 percent rating for radiculopathy of the right lower extremity, effective November 17, 2011.  While the Veteran did not appeal the March 2012 rating decision with respect to the propriety of the rating assigned for his right lower extremity, the Board characterized the appeal to include this matter as part and parcel of the claim for higher rating for  lumbar spine disability.   .  See 38 C.F.R. § 4.71a,  General Rating formula for Diseases and Injuries of the Spine , Note 1 (providing that objective neurological manifestations may be separately evaluated under an appropriate diagnostic code).In June 2015, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny each claim (as reflected in an October 2015 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

This appeal is now being  processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing system.

As a final preliminary matter, the Board notes that, in an August 2015 statement, the Veteran appears to raise a service connection claim for depression.  As this matter has not been adjudicated by the agency of original jurisdiction (AOJ). the Board does not have jurisdiction such issue, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pulmonary thromboembolism disease was not shown in service or for several years thereafter, and there is no lay or medical suggestion that the disorder had its onset during service or is otherwise medically related to service.

3.  The only competent, probative opinion to address the medical relationship between the Veteran's pulmonary thromboembolism disease and either service or service-connected orthopedic disabilities weighs against the claim.

4.  Pertinent to the February 2009 claim for increase, excluding periods for which a  temporary total rating for convalescence was assigned, the Veteran's lumbar spine disability has been manifested by subjective complaints of pain, objective findings of forward flexion to no less than 45 degrees with objective evidence of pain on motion; without evidence of any separately ratable neurological manifestation(s) other than right lower extremity radiculopathy, ankylosis, or incapacitating episodes having a total duration of at least 6 weeks during a twelve-month period.

5.  Since the November 17, 2011 effective date of the award of service connection, competent, probative evidence indicates that the Veteran has experienced no more than mild lumbar radiculopathy of the right lower extremity as a separately ratable neurological manifestation of his service-connected lumbar spine disability.

6.  Prior to November 17, 2011, the Veteran's right (major) shoulder disability was manifested by pain and weakness with normal range of motion of the right shoulder. 
 
7.  Since November 17, 2011, the Veteran's right shoulder has been manifested by pain and weakness with limitation of motion at the shoulder level and by abduction of the right arm no worse than 90 degrees.

8.  Pertinent to the February 2009 claim for increase, the Veteran's right ankle disability has been manifested by pain and tenderness, and, at most, moderate limitation of motion; the evidence does not demonstrate marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, or astragalectomy. 

9.  The schedular criteria are adequate to rate each disability under consideration at all pertinent points. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for pulmonary thromboembolism disease, to include as secondary to service-connected orthopedic disabilities, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for a rating in excess of 20 percent for service-connected lumbar spine disability at any point pertinent to the February 2009 claim for increase (to exclude periods of a temporary total ratings as per 38 C.F.R. § 4.30) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2015).

3.  The criteria for an initial rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity  are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8520 (2015).

4.  The criteria for a rating in excess of 10 percent prior to November 17, 2011, or a rating in excess of 20 percent from that date are not  met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5201-5203 (2015).

5.  The criteria for a rating in excess of 10 percent for right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.29, 4.27, 4.40, 4.45, 4.59, 4.71a, Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, and the to include the  ). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

With respect to increased rating claims, generally, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In this appeal, March 2009 and April 2009 pre-rating letters provided notice to the Veteran regarding the information and evidence needed to substantiate the claims for service connection for pulmonary disorder on a direct basis; as well as the increased rating claims.  An August 2015 letter provided such notice for service connection on a secondary basis.  These letters also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, these letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The May 2009 rating decision reflects the AOJ's initial adjudication of the claims after the issuance of the March 2009 and April 2009 letters. 

Although the August 2015 notice was provided after the initial adjudication of the service connection claim, the Veteran is not shown to be prejudiced by the timing of this notice.  Specifically, the claim was readjudicated in the October 2015 supplemental statement of the case (SSOC) after the issuance of the August 2015 letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect). 

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records, as well as Social Security Administration records, and reports of VA examinations, to include the most recent September 2015 examinations (as requested by the Board in its June 2015 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  The Board finds that no further action with respect to this claim, prior to appellate consideration, is required. 

As for the VA examination reports of record,  the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as the examinations include an interview with the Veteran, a review of the record, and a full physical examination, addressing all relevant rating criteria. Notably, the Veteran has not alleged that such are inadequate for rating purposes.  

Furthermore, with regard to the Veteran's claim for service connection for a pulmonary disorder, he was afforded a VA examination in September 2015.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  
Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's service connection and increased rating claims and no further examination(s) is/are  necessary.

As indicated above, in June 2015, the Board remanded the Veteran's claims for additional development.  The Board instructed the AOJ to obtain any outstanding VA treatment records, to give the Veteran the opportunity to submit any additional records pertinent to his claims, and to schedule the Veteran for VA examinations to determine the etiology of the pulmonary disorder as well as address the current nature and severity of his service-connected lumbar spine, right lower extremity, right shoulder and right ankle disabilities.  The Board finds that the AOJ substantially complied with the remand directives, as new VA examinations were conducted in September 2015; the Veteran's VA treatment records, dated through August 2015, were associated with the claims file; and the Veteran was given another opportunity to submit additional evidence.  

Under these circumstances, the  Board finds that the AOJ substantially complied with the June 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any  claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of this claim. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543   (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  The disease entity of pulmonary thromboembolism disease is not among the chronic diseases enumerated in 38 C.F.R. § 3.309(a).

Service connection may be established on a secondary basis for disability that is proximately due to, the result of, service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to modify the requirements for establishing secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran contends he has pulmonary thromboembolism disease that is a result of his service-connected orthopedic disabilities.  Indeed, he stated that physicians at Baptist Hospital indicated that his orthopedic problems were causing him to be immobile and thus his inactivity has contributed to him throwing blood clots that have caused the pulmonary thromboembolism disease.  See April 2009 statement from the Veteran.

The Veteran's service treatment records (STRs) document no complaints, findings or diagnosis pertinent to  a pulmonary embolism.

Post-service private treatment records from Baptist Hospital dated in June 2008 show treatment for pulmonary thromboembolism disease.  The physician indicated that the Veteran has a strong family history of multiple blood clots, as both the Veteran's father and sister blood clots.  The physician noted there were no other risk factors for the Veteran's blood clots.

A May 2010 progress note from Southern Orthopaedics documents the Veteran's history of spontaneous pulmonary embolus on June 1, 2008.  The physician noted that the origin of the embolus was never determined.

In the report of a September 2015 VA examination, the examiner noted the Veteran's history of pulmonary embolism, but that there were no residuals at that time.  The examiner noted that a January 2015 chest x-ray was normal.  The pulmonary function test was also normal.  The examiner opined that the Veteran's respiratory condition was not caused by service or service-connected disabilities.  He indicated that such was secondary to protein deficiency which is a congenital condition.  He also noted that the respiratory condition was not aggravated by his service-connected orthopedic conditions, as the pulmonary embolism episode occurred during a period of time when the Veteran was active and not during a service-connected surgical intervention.

The above-cited evidence clearly indicates that no pulmonary disorder was shown in service.  Furthermore, the e post-service medical records document that the first clinical evidence of pulmonary thromboembolism disease is reflected in in a June 2008 private treatment note. The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between pulmonary thromboembolism disease diagnosed several years after the Veteran's discharge and any incident of service or service-connected orthopedic disabilities.  Significantly, neither the Veteran nor his representative has presented or identified any existing medical evidence or opinion related to the Veteran's claimed disability with his service and/or his service-connected orthopedic disabilities.  As noted, the September 2015 VA examiner declined to find a nexus between the Veteran's current pulmonary thromboembolism disease and his service and/or his service-connected orthopedic disabilities.  

The medical professional who examined the Veteran and provided the September 2015 opinion explicitly rendered a conclusion that weigh against a finding of service connection for the claimed pulmonary thromboembolism disease on either a direct (primary) or secondary basis.  Such opinion clearly was based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

Significantly, there is no contrary medical evidence or opinion of record-i.e., , that, in fact, establishes a medical nexus between current pulmonary thromboembolism disease and service and/or service-connected orthopedic disabilities-and  neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed pulmonary thromboembolism and either service or service-connected orthopedic disabilities, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is a complex medical matter  within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the pulmonary thromboembolism disease at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither  is competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  Id.  As such, in connection with this claim, lay assertions as to the etiology of the claimed disability have no probative value. 

For all the foregoing reasons, the Board finds that, the claim for service connection for pulmonary thromboembolism disease, to include as secondary to service-connected orthopedic disabilities, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert, supra. 


B. Higher Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson, supra (for initial rating claims); Hart v. Mansfield, 21 Vet. App. 505 (2007).

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Although pain may cause functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.

1.  Lumbar spine disability and associated right lower extremity radiculopathy

The 20 percent rating for lumbar spine disability has been assigned under Diagnostic Code 5242, which indicates degenerative arthritis of the spine.  The Board notes, however, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V. 

Under General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankyloses of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankyloses of the entire spine. These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, 38 C.F.R. § 4.71a.

Associated objective neurological abnormalities are evaluated separately.  38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Also, unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurological symptoms due to nerve root stretching.  Id., Note 5. 

Intervertebral disc syndrome (IVDS) may be rated under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the Formula for Rating IVDS based on Incapacitating Episodes, an incapacitating episode is defined as a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician. provides for a 60 percent rating when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of having a total duration of at least one week, but less than two weeks during the past 12 months.

Considering the pertinent evidence of record in light of the above, the Board finds that-excluding periods for which a temporary total rating for convalescence was assigned-a  rating in excess of 20 percent is not warranted for the Veteran's low back disability at any point pertinent to the April 2009 claim for increase (

Private treatment records from Baptist Hospital dated in June 2008 show no treatment for low back disability.

VA treatment records dated from June 2008 to August 2015 document the Veteran's medical history of lumbar spine disability and continuity of treatment; however there is no objective evidence of decrease in range of motion.

The Veteran was afforded a VA examination in March 2009.  He then reported symptoms of daily lumbar spine pain, decreased motion weakness stiffness and radiculopathy to his bilateral lower extremities  The examiner noted the Veteran has not had any incapacitating episodes due to the lumbar spine disability.  The physical examination showed the Veteran's gait was normal and there was no evidence of spasms or abnormal spinal contour.  There was evidence of a previous surgery with a vertical surgical incision that is well healed and non-tender.  Range of motion testing revealed flexion limited to 80 degrees; extension limited to 12 degrees; right lateral flexion limited to 10 degrees; left lateral flexion limited to 10 degrees; right lateral rotation limited to 40 degrees; and left lateral rotation limited to 40 degrees.  The report noted objective evidence of painful motion.  The examiner noted there was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Sensory testing and straight leg raising revealed normal findings.  The examiner opined there was no evidence of lower extremity radiculopathy.  X-rays revealed degenerative disc disease.

The Veteran underwent another VA examination in November 2011.  He then reported constant pain in the low back with associated right leg numbness and burning.  Range of motion testing revealed flexion limited to 45 degrees; extension limited to 20 degrees; right lateral flexion limited to 20 degrees; left lateral flexion limited to 20 degrees; right lateral rotation limited to 20 degrees; and left lateral rotation limited to 20 degrees.  The examiner indicated objective evidence of painful motion.  The examiner noted the Veteran had less movement than normal, pain on movement, and interference with sitting, standing and/or weight bearing due to his back.  The examiner noted that the Veteran had localized tenderness to palpation of the paraspinal muscles of the lumbar spine.  The examiner noted the Veteran does not have guarding or muscle spasm of the thoracolumbar spine.  The examiner noted the Veteran did  not have intervertebral disc syndrome.  A surgical scar was noted,; however, such was not painful or unstable, and was noted to be less than 39 square cm (or less than 6 square inches).  The examiner opined that  the Veteran had mild functional limitation due to the service-connected lumbar spine condition and this condition does not impact his ability to work.

During the examination, the lower extremities were also assessed.  The results indicate that bilateral strength testing was normal with no muscle atrophy.  Reflex examination of the lower extremities was normal to hypoactive.  Sensory examination of the left lower extremity was normal.  Sensory examination of the right lower extremity revealed  decreased sensation to light touch excluding the foot and showed decreased sharp and dull sensation to the right thigh and lower leg.  On examination, there was paresthesias and/or dysesthesias and numbness to the right lower extremity.  The examiner noted the Veteran has mild right lower extremity radiculopathy with involvement of lumbar sciatic nerve root(s).

Pursuant to the June 2015 remand, the Veteran was afforded an additional examination in September 2015.  The examiner diagnosed  laminectomy with L4-5 fusion and paresthesia without radiculopathy.  Range of motion revealed flexion to 75 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees with complaints of functional loss but no findings on exam.  No evidence of localized tenderness, guarding or muscle spasms.  Reflexes and sensory exam were normal.  No ankyloses or atrophy or radiculopathy.  There was no IVDS and the lumbar scar was noted as well healed and measuring 11cm x 0.5cm. with a second scar measuring 5cm x 0.5cm also well healed.  The examiner noted that neither scar had any residuals or pain.  It was further noted that imaging revealed  no significant stenosis, there was a bulging disc with no abutment of nerve roots and no impact on employment. 

On September 2015 VA peripheral nerves examination, the examiner diagnosed mild neuropathy of the right lower extremity.  Muscle strength testing was 5/5, there was no atrophy, reflexes were normal, there was a decreased sensory at the thigh to the ankle, the Veteran displayed a normal gait, and he was able to maintain effective function.

As noted above, the Veteran currently is assigned a 20 percent rating for his low back disability.  A higher rating under the General Rating Formula would require evidence that his disability resulted in flexion of the thoracolumbar spine limited to 30 degrees or less, or resulted in favorable ankylosis of the entire thoracolumbar spine during the period pertinent to the February 2009 claim for increase.  Under the Formula for Rating IVDS, a higher rating would also be warranted if the Veteran had incapacitating episodes having a duration of at least four weeks but less than six weeks during a 12 month period.

Based on a review of the relevant evidence, the Board concludes that. excluding the periods for which a temporary total rating was assigned,  the Veteran is not entitled to a rating in excess of 20 percent for his lumbar spine degenerative disc disease at any point pertinent to the current claim for increase.     In this regard, the Veteran's flexion has not been limited to 30 degrees or less.  As noted above, the Veteran's forward flexion was to 80 degrees in March 2009, to 45 degrees in November 2011, and to 75 degrees in June 2015.  The Board also notes that VA examiners have specifically found that there was no ankylosis of the spine.

The Board points out that the Veteran did not have additional limitations in range of motion following repetitive-use testing during s VA examinations in March 2009, November 2011, or  June 2015.  VA examiners specifically noted that there was no additional functional limitation due to pain, weakness, fatigability, incoordination, or flare-ups.  The Board notes that the November 2011 examiner stated that the Veteran's functional loss included less movement than normal and pain on movement, but did not specify such loss in degrees.  Therefore, there is no evidence that the Veteran has functional loss which approximates the criteria for a higher rating.  Thus, the Board finds that the overall level of disability demonstrated by the Veteran is not commensurate with limitation of flexion to 30 degrees or ankylosis of the spine, even after taking functional loss due to pain into consideration.

The Board also finds that the Veteran is not entitled to a rating in excess of 20 percent on the basis of incapacitating episodes due to IVDS.  The Veteran's treatment records are negative for IVDS.  Further, the examiner found that the Veteran did not have any incapacitating episodes over the past 12 months.  As such, the IVDS Formula cannot serve as a basis for an increased rating on the basis of incapacitating episodes. 

In assessing the severity Veteran's low back disability, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

As noted, the Board has Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss associated with , weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  The Board notes  the reports  of flare-ups of pain that affects the Veteran's ability to perform the normal working movements of the body. The Board finds the Veteran's assertions regarding flare-ups and associated functional impairment as both competent and credible.  However, functional loss associated with pain has already been contemplated in the assigned 20 percent disability rating, and there is no objective evidence to support a finding of functional loss during flare-ups meeting the criteria ,for at least, the next higher rating.   Additionally, on VA examinations, to include the most recent June 2015 VA examination, VA examiners specifically found no additional range of motion loss with repetitive testing.  .  Thus, a higher rating based on these considerations, is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca, supra; Mitchell, supra.

Regarding  associated neurological impairment, the Board observes that the Veteran's service-connected right lower extremity radiculopathy is evaluated as 10 percent disabling as of November 17, 2011.  In this regard, while the Veteran complained of bilateral numbness, weakness, and radiating pain in the bilateral legs during the entire appeal period, the Board finds that the evidence fails to show associated objective neurological abnormalities other than mild right lower extremity radiculopathy as of November 17, 2011.  Indeed on March 2009 VA examination, the examiner particularly found, after objective testing, that there was no evidence of radiculopathy to any extremity.  The earliest assessment of mild right lower extremity radiculopathy was on a November 2011 VA examination report. Additionally, the remainder of the record is negative for any additional associated objective neurological  abnormalities, including bowel or bladder impairment.  Likewise, in June 2015, right lower extremity examination revealed a decrease in sensory at the thigh to the ankle, and the examiner noted mild neuropathy of the right lower extremity. 

Under Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Code 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

As relevant to the propriety of the assigned 10 percent rating for right lower extremity radiculopathy, the Board finds the evidence shows the right lower extremity is no more than mild.

Therefore, the Board finds that a rating in excess of 10 percent for right lower extremity is not warranted.  In reaching such conclusion, the Board has considered the Veteran's subjective neurological symptomatology associated with his right lower extremity radiculopathy.  Indeed, the objective evidence does not show a moderate right leg functional impairment.  In addition, the evidence also shows that he maintains normal muscle strength and tone in the right lower extremity, with no evidence that the disability involves paralysis of the muscle. 

As such, the Board finds that the Veteran's right lower extremity neurological impairment is no more than mild and does not more nearly approximate moderate incomplete paralysis; or complete paralysis at any point during the period service connection has been in effect as contemplated by Code 8520.

2.  Right shoulder

A May 2009 rating decision continued the 10 percent rating for right shoulder disability.  The Veteran appealed such decision.  A March 2012 rating decision granted a 20 percent rating from November 17, 2011, the date of the VA examination. 

The Veteran's right shoulder disability is rated according to Code 5201-5203.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5201 in this case, is the Code for the disability.  The second four digits after the hyphen, 5203 in this case, is the diagnostic code used to rate the residuals of that disability.  Id. 

Diagnostic Code 5201 provides that limitation of motion of the arm at shoulder level warrants a 20 percent rating.  Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity and 20 percent rating for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity.  See 38 C.F.R. § 4.71a, Code 5201.

Diagnostic Code 5203 provide a 10 percent rating for the major arm with malunion of the clavicle or scapula, or nonunion without loose movement.  38 C.F.R. § 4.71a, DC 5203.  Id.  A maximum 20 percent rating is warranted for the major arm with nonunion of the clavicle or scapula with loose movement, or dislocation.  Id.  Alternatively, a note following these criteria instructs "Or rate on impairment of contiguous joint." The Veteran is right-handed; therefore, the criteria for the major extremity are applicable. 

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Normal shoulder motion is from 0 to 180 degrees of forward elevation (flexion), from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

Considering the above-cited evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above, the Board finds that a rating in excess of 10 percent prior to November 17, 2011 or in excess of 20 percent from such date is not warranted for the right shoulder disability.,. 

Private treatment records from Baptist Hospital dated in June 2008 show no treatment for right shoulder disability.

VA treatment records dated from June 2008 to August 2015 document the Veteran's medical history of right shoulder disability and continuity of treatment; however there is no objective evidence of decrease in range of motion.

The Veteran was afforded a VA examination in March 2009.  The Veteran reported current symptoms of daily right shoulder pain and stiffness with occasional swelling.  Range of motion testing revealed flexion limited to 100 degrees and abduction limited to 105 degrees.  The report noted objective evidence of painful motion.  There was no objective evidence of right shoulder instability.  The examiner noted there was no additional range of motion loss due to pain, fatigue weakness, lack of endurance, or incoordination following repetitive use.  X rays of the right shoulder were within normal limits. 

The Veteran underwent another VA examination in November 2011.  He reported limited motion of his right shoulder due to "grinding and catching".  Range of motion testing revealed flexion limited to 90 degrees and abduction limited to 90 degrees.  The report noted objective evidence of painful motion.  There was no objective evidence of right shoulder instability.  The examiner noted there was no additional range of motion loss due to pain, fatigue weakness, lack of endurance, or incoordination following repetitive use.  The examiner did note that there was functional loss in that there was less movement than normal for the right arm and pain on movement.  Right shoulder muscle strength testing was normal.  There was no evidence of right shoulder ankylosis.  There was no malunion or nonunion of the clavicle or scapula.  The examiner noted right shoulder surgical scars that were not painful and/or unstable.  The examiner noted that the Veteran has mild functional limitation due to his right shoulder disability and such condition did not impact his ability to work.

Pursuant to the June 2015 remand, the Veteran was afforded an additional examination in September 2015.  The examination revealed the diagnosis of right shoulder sternoclavicular joint reduction without residual.  There was noted functional loss due to pain.  Range of motion revealed flexion to 120 degrees, abduction 120 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  There was no evidence of pain, tenderness or crepitus.  Muscle strength was 5/5.  There was no atrophy or ankyloses or instability.  The examiner assessed an L-shaped scar on the anterior chest 8cm x 15cm that was well healed.  The examiner noted that the shoulder had no impact on the Veteran's employment.

The Board finds that the evidence prior to November 17, 2011 reflects that the Veteran's right shoulder disability was primarily manifested by tenderness and painful motion of the right shoulder.  However, examination of the right shoulder during this period essentially indicates that the Veteran had normal range of motion of the right shoulder.  Indeed, the Veteran's functional use of his right shoulder has consistently shown to be well above shoulder level even with consideration of any functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  On March 2009 VA examination right shoulder range of motion revealed flexion was to 100 degrees and abduction was to 105 degrees.  While treatment records during this period reveal the Veteran's complaints for his right shoulder, no range of motion testing is done, other than on the March 2009 examination.  Further, the March 2009 examination revealed that the Veteran was able to do repetitive testing without any functional loss.  The criteria for a 20 percent rating were not met during the period prior to November 17, 2011, as the severity of the Veteran's right shoulder disability did not more nearly approximate limitation of motion of the arm at the shoulder level.  

As noted, Code 5203 pertains to impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a.  Notably, 20 percent is the maximum rating under Code 5203.  While the Veteran's right shoulder disability is also rated under Code 5203, as there is no evidence of a dislocation of the clavicle, or nonunion with loose movement of the right shoulder prior to November 17, 2011, a 20 percent rating is not warranted. 

The Veteran was examined on November 17, 2011.  Based on this VA examination, the AOJ assigned a 20 percent rating for the Veteran's right shoulder disability, as the AOJ determined that the Veteran's right shoulder manifested as limited motion of the arm at the shoulder level.  The November 2011 examination report, reflects right shoulder abduction of 90 degrees.  Additional treatment records reviewed does not show any range of motion testing for the right shoulder.  During the most recent September 2015 VA examination, right shoulder abduction was 120 degrees.  The Board finds that the criteria for a rating in excess of 20 percent were not met during the period from November 17, 2011, as the evidence does not show, even considering painful motion, limitation of motion of the arm midway between side and shoulder level.  The Veteran's right shoulder disability does not more nearly approximate limitation of motion of the arm midway between side and shoulder level.  Therefore, a rating higher than 20 percent is not warranted under Code 5201 or with consideration of the right shoulder disability under 38 C.F.R. §§ 4.40, 4.45, and Deluca, supra.

The Board has considered whether any other diagnostic codes pertaining to the shoulder are applicable.  In this regard, Code 5200 pertains to ankylosis of the scapulohumeral articulation, Code 5202 pertains to impairment of the humerus.  As there is no evidence showing that any of these conditions have been present during the appeal period, a higher rating is not assignable under those provisions.

In evaluating this claim, the Board has certainly considered the Veteran's lay assertions of record.  However, the lay assertions made in support of his claim for higher ratings are not entitled to more weight than the objective findings-to include range motion testing results and clinical findings as to the presence or absence of pain, visible deformity, and other functional impairments-which have been rendered by a trained medical professional in this case, and which are needed to evaluate the Veteran's right shoulder disability under relevant rating criteria.  See 38 C.F.R. § 3.159 (a)(1).  As indicated, in this case, consideration of both objective findings and the Veteran's complaints indicates that, prior to and from November 17, 2011, the Veteran's service-connected right shoulder disability has manifested a level of disability no greater than that contemplated in the 10 and 20 percent schedular ratings assigned.

3.  Right ankle

By May 2009 rating decision, the RO assigned a 10 percent rating for the Veteran's service-connected right ankle disability.  The Veteran asserts that his right ankle disability is more severe than what is reflected in a 10 percent rating.

Diagnostic Code 5271 provides that limited motion of the ankle warrants a 10 percent rating if moderate and a 20 percent rating if marked.  See 38 C.F.R. § 4.71a, DC 5271.  Normal range of ankle dorsiflexion is from zero to 20 degrees, and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

Private treatment records from Baptist Hospital dated in June 2008 show no treatment for right ankle disability.

VA treatment records dated from June 2008 to August 2015 documents the Veteran's medical history of right ankle sprains and some treatment to include physical therapy; however, there is no objective evidence of marked limited motion.

The Veteran was afforded a VA examination in March 2009.  The Veteran reported current symptoms of right ankle pain, stiffness, swelling, and weakness; as well as decreased motion.  Range of motion testing of the right ankle revealed dorsiflexion limited to 5 degrees and plantar flexion limited to 33 degrees.  The report documented objective evidence of painful range of motion.  The examiner noted there was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  X-rays of the right ankle were within normal limits.  

During a November 2011 VA examination, the Veteran reported continued pain, stiffness, swelling, and weakness; as well as decreased motion in the right ankle.  Range of motion testing revealed dorsiflexion 20 degrees or greater and plantar flexion to 45 degrees or greater.  The examination report noted objective evidence of painful range of motion.  The examiner noted there was no change in range of motion after repetitive testing.  Muscle testing of the right ankle plantar flexion and dorsiflexion was normal.  The examiner was unable to test for joint stability.  There was no ankle ankylosis.  X-rays of the right ankle were within normal limits.  The examiner noted the Veteran uses a brace on a regular basis, however loss of use of the right ankle is not shown on examination.  The examiner noted the Veteran has mild functional limitation due to the right ankle strain, however, the condition does not impact his ability to work.

Pursuant to the June 2015 remand, the Veteran was afforded an additional examination in September 2015.  The examination revealed the diagnosis of arthroscopy right ankle without residual.  The Veteran denied any flare-ups of the ankle.  He indicated that he experiences functional loss described as constant discomfort.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no noted right ankle pain during the examination.  The Veteran was able to perform repetitive use testing with at least three repetitions without any additional loss of function or range of motion.  Muscle strength was 5/5, there was no atrophy or ankyloses, there was suspected ankle instability but objective testing, to include anterior drawer and talar tilt were negative.  The records note the use of an ankle stabilizer with no functional limitations and imaging showed a normal right ankle.  The examiner noted that the right ankle disability presented no functional impairment, to include on employment.

Considering the pertinent evidence in light of the applicable rating criteria, the Board finds that a rating in excess of 10 percent for the Veteran's right ankle disability is not warranted at any point since the February 2009 claim for increase. 

As indicated, a higher rating for limitation of motion of the ankle pursuant to Diagnostic Code 5271 requires marked limitation of motion.  See 38 C.F.R. § 4.71a. In this case, the evidence shows that the Veteran's range of motion, at its most restricted, was limited to 5 degrees of dorsiflexion and 33 degrees of plantar flexion in March 2009.  The Board notes, however, subsequent examination reports document dorsiflexion to 20 degrees and plantar flexion to 45 degrees in November 2011 and September 2015.  Thus, the medical evidence documents that the service-connected right ankle disability is productive of, at most, moderate limitation of motion of the ankle under Diagnostic Code 5271.

This is so even when functional loss due to pain and other factors noted in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca are considered.  The Veteran has reported experiencing pain and tenderness.  However, the March 2009, November 2011, and September 2015 examination reports do not support a finding that such symptoms result in functional loss that more nearly approximates marked limitation of ankle motion.  Specifically, the March 2009 examiner found that repetitive motion did not result in pain, fatigue, weakness, lack of endurance, or incoordination.  Moreover, the November 2011 and September 2015 examiners found that the Veteran was able to perform repetitive-use testing, with no additional limitations in range of motion. There is no other competent, probative evidence on this point, to include any evidence indicating that the Veteran experiences significantly greater loss of ankle motion during flare-ups of pain than that shown objectively.  Thus, the Board finds that the evidence of record does not show additional functional limitation due to these symptoms that is tantamount to the marked degree of limitation required to achieve the higher 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271. As such, a higher rating under that diagnostic code is not assignable. 

The Board also has considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's right ankle disability, but finds that no higher rating is assignable any other diagnostic code.  There is no competent evidence of record documenting the presence of ankylosis in the right ankle or symptoms that more nearly approximate ankylosis of the ankle joint.  As such, an increased rating is not warranted under Diagnostic Codes 5270 or 5272.  Likewise, there is no competent evidence demonstrating that the service-connected right ankle disability is manifested by malunion of the os calcis or astragalectomy, and, as such, Diagnostic Codes 5273 or 5274, respectively, do not provide a basis for a higher rating.  See 38 C.F.R. § 4.71a.  The right ankle disability also has not been shown to involve any other factor(s) warranting evaluation of the disability under any other provision(s) of VA's rating schedule. 

In evaluating this claim, the Board has certainly considered the Veteran's lay assertions of record.  However, the lay assertions made in support of his claim for higher rating are not entitled to more weight than the objective findings-to  include range motion testing results and clinical findings as to the presence or absence of pain, visible deformity, and other functional impairment-which have been rendered by a trained medical professional in this case, and which are needed to evaluate the Veteran's right ankle disability under relevant rating criteria.  See 38 C.F.R. § 3.159 (a)(1).  As indicated, in this case, consideration of both objective findings and the Veteran's complaints indicates that, since the February 2009 claim for increase, the Veteran's service-connected right ankle disability has been manifested primarily by painful motion, indicating a level of disability no greater than that contemplated in the 10 percent schedular rating assigned.


4.  All Disabilities

As noted above, in evaluating each higher rating claim, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay statements are competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disabilities  at issue. 

The Board has also contemplated whether any claim should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability,  right lower extremity radiculopathy, right shoulder disability and right ankle disability with the established rating criteria for each, that the Veteran's associated symptomatology is fully addressed by the applicable rating criteria for each disability.   Specifically, the rating criteria contemplate the specific symptoms the Veteran as well as the impact such have on his overall health.  There are no additional symptoms of such disabilities that are not addressed by the rating schedule.  As the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above, the e Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Id.   

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) for assignment of any higher, extra-schedular rating(s), are not met, referral of any matter herein decided for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227  (1995).  

As a final point, the Board notes that a claim for a total disability rating due to individual unemployability (TDIU) may be considered a component of  rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the  Board observes that in a February 2010 rating decision, the RO denied the Veteran's TDIU claim.  A June 2011 statement of the case continued the denial; however, the Veteran did not perfect an appeal by timely filing  a substantive appeal.  The Board points out, moreover, that while the Veteran is currently not employed, there is no indication the record shows the VA examiners have noted that the Veteran's disabilities do not impact his ability to work.  On these facts, the  Board finds that the matter of the Veteran's entitlement to a TDIU due to the disabilities under consideration need not be addressed in conjunction with higher ratings claims herein decided.

For all the foregoing reasons, the Board finds that the record present no basis for assignment of any, or any further staged rating, for each disability under consideration (as appropriate), that each claim must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

ORDER

Service connection for pulmonary thromboembolism disease, to include as secondary to service-connected orthopedic disabilities, is denied.

A rating in excess of 20 percent prior to November 24, 2010, from March 1, 2011, to April 8, 2014, and from August 1, 2014, for lumbar spine disability is denied.

An initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.

A rating in excess of 10 percent prior to November 17, 2011, and a rating in excess of 20 percent from  November 17, 2011, for right shoulder disability is denied.

A rating in excess of 10 percent for right ankle disability is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


